FILED
                            NOT FOR PUBLICATION                             JAN 19 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        Nos. 11-10291
                                                      11-10292
               Plaintiff - Appellee,
                                                 D.C. Nos.    2:10-cr-00382-JCM
  v.                                                          2:11-cr-00017-JCM

WINSTON ALEXANDER AARONS,
                                                 MEMORANDUM *
               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                            Submitted January 17, 2012 **

Before:        LEAVY, TALLMAN, and CALLAHAN, Circuit Judges.

       In these consolidated appeals, Winston Alexander Aarons appeals from the

46-month sentence imposed following his guilty-plea conviction for being a

deported alien found unlawfully in the United States, in violation of 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1326, and from the eight-month sentence imposed following revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Aarons contends that his 46-month sentence is substantively unreasonable

under United States v. Amezcua-Vasquez, 567 F.3d 1050 (9th Cir. 2009), given the

staleness of his prior conviction, and his subsequent lack of drug trafficking

convictions. The bottom-of-the-Guidelines sentence is substantively reasonable in

light of the totality of the circumstances and the sentencing factors set forth in 18

U.S.C. § 3553(a). See United States v. Valencia-Barragan, 608 F.3d 1103, 1108-

09 (9th Cir. 2010) (district court did not abuse its discretion by applying 16-level

enhancement where section 3553(a) factors supported within-Guidelines sentence).

Further, the district court did not abuse its discretion by declining to vary

downward on the basis of the proposed amendments to U.S.S.G. § 2L1.2(b). See

United States v. Ruiz-Apolonio, 657 F.3d 907, 917-18 (9th Cir. 2011).

      Aarons also contends that his eight-month sentence is substantively

unreasonable because the district court declined to make it a fully concurrent

sentence. The bottom-of-the-Guidelines, partially concurrent sentence is

substantively reasonable. See 18 U.S.C. § 3583(e); United States v. Miqbel, 444
F.3d 1173, 1182 (9th Cir. 2006).

      AFFIRMED.


                                           2                                     11-10291